[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff is appealing the decision of the Employment Security Board of Review, which denied him unemployment benefits, affirming a decision of the referee.
After a hearing duly held and after a plenary view of the record in this case, the court finds that the Review Board acted properly and in accordance with applicable law. CT Page 6220-n
Accordingly, the appeal is dismissed.
SPALLONE STATE TRIAL REFEREE
Judgment Entered in Accordance with Foregoing Memorandum of Decision. /s/ Michael Kokosak Michael Kokosak, Chief Clerk